Heather Clement
                                                                         TessmerAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2015

                                      No. 04-15-00153-CV

                                     Tina M. Allen SOUZA,
                                           Appellant

                                                v.

                                  Heather Clement TESSMER,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15319
                          Honorable Peter A. Sakai, Judge Presiding

                                         ORDER
        In this accelerated appeal, Appellant’s brief was due to be filed with this court on April
27, 2015. On the due date, Appellant filed a first motion for extension of time to file Appellant’s
brief until May 27, 2015, or in the alternative, May 18, 2015—for an extension of twenty days.
        Appellant’s motion for a twenty-day extension of time is GRANTED. Appellant’s brief
is due on May 18, 2015. See TEX. R. APP. P. 38.6(d).



                                                     _______________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court